In a child abuse and neglect proceeding pursuant to Family Court Act article 10, Rosedian B. appeals from an order of the Family Court, Queens County (Hunt, J.), dated February 27, 2013, which, upon a decision of the same court dated February 26, 2012, made after a fact-finding hearing, dismissed the petition.
Ordered that on the Court’s own motion, the notice of appeal from the decision is deemed to be a premature notice of appeal from the order (see CELR 5520 [c]); and it is further,
Ordered that the order is affirmed, without costs or disbursements.
*698The Family Court properly found that the petitioner failed to establish by a preponderance of the credible evidence that the father sexually abused the subject child, and properly dismissed the petition. In light of the conflicting testimony presented at the fact-finding hearing, the factual findings of the Family Court turned largely on its assessment of the witnesses’ credibility, which is entitled to great weight on appeal (see Matter of Joshua P. [David J.], 111 AD3d 836, 837-838 [2013], lv denied 22 NY3d 863 [2014]; Matter of Lauryn H. [William A.], 73 AD3d 1175, 1176 [2010]). There is no basis in the record to disturb the Family Court’s assessment of the witnesses’ credibility.
The appellant’s remaining contentions either are without merit or do not require reversal. Mastro, J.E, Balkin, Miller and LaSalle, JJ., concur.